 



Exhibit 10.1
VOTING AGREEMENT
     VOTING AGREEMENT, dated as of April 23, 2008 (this “Agreement”), by and
among Wendy’s International, Inc., an Ohio corporation ( “Wendy’s”), and the
parties listed on Annex I hereto (each, a “Shareholder”). Capitalized terms used
but not otherwise defined herein shall have the respective meanings ascribed to
such terms in the Merger Agreement (as defined below).
     WHEREAS, as of the date hereof, each Shareholder is the record or
beneficial holder of, and has the sole right to vote and dispose of the number
of issued and outstanding Common Shares, as set forth opposite such
Shareholder’s name on Annex I (all such Common Shares owned of record or
beneficially by any Shareholder as of the date hereof, together with any Common
Shares that are hereafter issued to or otherwise acquired by such Shareholder
prior to the termination of this Agreement (including pursuant to any exercise
of stock options or exercise or conversion of other securities, or pursuant to a
stock dividend, distribution, split-up, recapitalization, combination or similar
transaction), and any Shares with respect to which any Shareholder has of the
date hereof, or acquires prior to the termination hereof, the right to exercise
or direct the vote, whether by proxy or otherwise being hereinafter referred to
as the “Subject Shares”);
     WHEREAS, concurrently with the execution and delivery of this Agreement,
Triarc Companies Inc., a Delaware corporation (“Triarc”), Merger Sub, a Delaware
corporation and a wholly-owned subsidiary of Triarc (“Merger Sub”), and Wendy’s
are entering into an Agreement and Plan of Merger, dated as of the date hereof
(the “Merger Agreement”), whereby, among other things in accordance with the
applicable provisions of the Ohio General Corporation Law, Merger Sub will be
merged with and into Wendy’s, with Wendy’s as the surviving corporation (the
“Merger”) and as a result of the Merger, Wendy’s will become a wholly-owned
subsidiary of Triarc; and
     WHEREAS, as a condition to their willingness to enter into the Merger
Agreement, Triarc and Wendy’s required that each Shareholder, and in order to
induce Triarc and Wendy’s to enter into the Merger Agreement, each Shareholder
(in such Shareholder’s capacity as a holder of the Subject Shares) has agreed
to, enter into this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:
ARTICLE 1
AGREEMENT TO VOTE
     Section 1.01. Voting of Subject Shares. Each Shareholder severally as to
itself only agrees that, until the date this Agreement is terminated in
accordance with Section 4.03, at any meeting of the shareholders of Wendy’s and
at every adjournment or

 



--------------------------------------------------------------------------------



 



postponement thereof, such Shareholder shall, or shall cause the holder of
record on any applicable record date to, vote (or cause to be voted) its, his or
her Subject Shares:
     (i) in favor of the Wendy’s Shareholder Approval;
     (ii) against the approval of any matter or proposal submitted to the
shareholders of Wendy’s for approval, if approval of such agreement would result
in a breach in any material respect of any covenant, representation or warranty
or any other obligation of Wendy’s under the Merger Agreement; and
     (iii) against (A) merger, rights offering, reorganization, recapitalization
or liquidation involving Wendy’s or any of its subsidiaries (other than the
Merger), (B) a sale or transfer of a material amount of assets or capital stock
of Wendy’s or any of its subsidiaries or (C) any action that is intended, or
could reasonably be expected, to materially impede, interfere with, delay,
postpone or adversely affect the Merger and the other transactions contemplated
by the Merger Agreement.
     Section 1.02. Irrevocable Proxies. In order to secure the performance of
each Shareholder’s obligations under this Agreement, by entering into this
Agreement and solely with respect to the matters described in Section 1.01, such
Shareholder hereby irrevocably grants a proxy appointing Thomas F. Keller, a
member of the Board of Directors of Wendy’s (the “Board”), and each of them (the
“Proxy”) as such Shareholder’s attorney-in-fact and proxy, with full power of
substitution, for and in its, his or her name, place and stead, to vote, express
consent or dissent, or otherwise to utilize such voting power in the manner
contemplated by and in accordance with Section 1.01, in such Person’s
discretion, with respect to such Shareholder’s Subject Shares, in each case,
until the termination of this Agreement in accordance with Section 4.03. Each
Shareholder hereby represents that any proxies heretofore given in respect of
the Subject Shares are not irrevocable, and that any such proxies are hereby
revoked. Each Shareholder severally (and not jointly) hereby affirms that the
irrevocable proxy set forth in this Section 1.02 is given in connection with the
execution of the Merger Agreement and affirms that such irrevocable proxy is
coupled with an interest and may under no circumstances be revoked, except that
such irrevocable proxy shall be revoked automatically, without any notice or
other action by any Person, upon the termination of this Agreement in accordance
with Section 4.03. Each Shareholder severally (and not jointly) hereby ratifies
and confirms all that such irrevocable proxy may lawfully do or cause to be done
by virtue hereof. THE PROXY AND POWER OF ATTORNEY SET FORTH IN THIS SECTION 1.02
IS IRREVOCABLE AND COUPLED WITH AN INTEREST. Each Shareholder shall execute and
deliver to Wendy’s any proxy cards that such Shareholder receives to vote in
favor of the adoption of the Merger Agreement and the Merger and in favor of the
Opt Out Approval.
     Section 1.03. Company Breach. For the avoidance of doubt, each Shareholder
agrees that, during the term of this Agreement the obligations of each
Shareholder specified in Section 1.01 shall not be affected by (i) any Wendy’s
Recommendation Withdrawal or (ii) any breach by Wendy’s of any of its
representations, warranties, agreements or covenants set forth in the Merger
Agreement.

 



--------------------------------------------------------------------------------



 



ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS
     Each Shareholder hereby represents and warrants as to itself, himself or
herself, severally and not jointly, to Wendy’s as follows:
     Section 2.01. Authorization; Binding Agreement. The execution, delivery and
performance by such Shareholder of this Agreement and the consummation of the
transactions contemplated hereby are within its, his or her legal capacity and
requisite powers, and if this Agreement is being executed in a representative or
fiduciary capacity, the Person signing this Agreement has full power and
authority to execute, deliver and perform this Agreement. Assuming the due
authorization, execution and delivery of this Agreement by Wendy’s, this
Agreement constitutes a legal, valid and binding agreement of such Shareholder
enforceable against such Shareholder in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other Laws of general applicability relating to or affecting
creditors’ rights and by general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).
     Section 2.02. Non-Contravention. Other than (a) the filing by such
Shareholder of any reports with the Securities and Exchange Commission required
by Section 13(d) or 16(a) of the Exchange Act, (b) any consent, approval filing
or notification which has been obtained as of the date hereof, or (c) any
consent, approval, filing or notification, the failure of which to obtain, make
or give would not impair in any material respect such Shareholder’s ability to
perform its obligations under this Agreement (or the Proxy’s rights to vote such
Shareholder’s Subject Shares pursuant to the proxy contemplated by
Section 1.02), the execution and delivery of this Agreement by such Subject
Shareholder does not, and the performance of the terms of this Agreement by such
Shareholder (or the Proxy’s voting of such Shareholder’s Subject Shares pursuant
to the proxy contemplated by Section 1.02) will not (1) require such Shareholder
to obtain the consent or approval of, or make any filing with or notification
to, any Governmental Entity, (2) require the consent or approval of any other
person pursuant to any agreement, obligation or instrument binding on such
Shareholder or its properties and assets, (3) conflict with or violate any
organizational document or Law applicable to such Shareholder’s Subject Shares
or such Shareholder or pursuant to which any such Shareholder is a party,
including any voting agreement, shareholders agreement, irrevocable proxy or
voting trust. Such Shareholder’s Subject Shares are not, with respect to the
voting or transfer thereof, subject to any other agreement, including any voting
agreement, shareholders agreement, irrevocable proxy or voting trust.
     Section 2.03. Ownership of Subject Shares; Total Shares. As of the date
hereof, such Shareholder is the record or beneficial owner (as defined in
Rule 13d-3 under the Exchange Act) of its, his or her Subject Shares free and
clear of any Lien and any other limitation or restriction (including any
restriction on the right to vote or otherwise transfer such Subject Shares),
except as provided hereunder or pursuant to any applicable

 



--------------------------------------------------------------------------------



 



restrictions on transfer under the Securities Act. As of the date hereof, such
Shareholder does not own, beneficially or otherwise, any shares of voting stock
of Wendy’s other than as set forth opposite such Shareholder’s name in Annex I.
There are no outstanding options or other rights to acquire from such
Shareholder, or obligations of such Shareholder to sell or to dispose of, any
shares of voting stock of Wendy’s.
     Section 2.04. Voting Power. Each Shareholder has full voting power with
respect to its, his or her Subject Shares, and full power of disposition, full
power to issue instructions with respect to the matters set forth herein, and
full power to agree to all of the matters set forth in this Agreement, in each
case with respect to all of its, his or her Subject Shares.
     Section 2.05. Reliance by Triarc and Wendy’s. Such Shareholder understands
and acknowledges that each of Triarc and Wendy’s are entering into the Merger
Agreement and the transactions contemplated therein in reliance upon such
Shareholder’s execution and delivery of this Agreement.
     Section 2.06. No Representations or Warranties. Notwithstanding anything to
the contrary set forth in this Agreement, the Shareholders do not make any
representations or warranties as to any securities of Wendy’s held by Sandell
Asset Management Corp.
ARTICLE 3
ADDITIONAL COVENANTS OF THE SHAREHOLDERS
     Section 3.01. Transfers.
     (a) Except as provided hereunder or under the Merger Agreement, from the
date hereof until this Agreement is terminated in accordance with Section 4.03,
no Shareholder shall, directly or indirectly:
          (i) sell, transfer, pledge, encumber, assign or otherwise dispose of,
or enter into any contract, option or other arrangement or understanding with
respect to the sale, transfer, pledge, encumbrance, assignment or other
disposition of, such Shareholder’s Subject Shares or any interest contained
therein;
          (ii) grant any proxies or powers of attorney or enter into a voting
agreement or other arrangement with respect to such Shareholder’s Subject
Shares, other than this Agreement; nor
          (iii) enter into, or deposit such Shareholder’s Subject Shares into, a
voting trust or take any other action which would, or could reasonably be
expected to, result in a diminution of the voting power represented by any of
such Shareholder’s Subject Shares; nor
          (iv) commit or agree to take any of the foregoing actions.

 



--------------------------------------------------------------------------------



 



     (b) Notwithstanding anything to the contrary set forth in this Agreement,
nothing in this Agreement shall restrict or limit the ability of Sandell Asset
Management Corp. or its affiliates to effect a sale or acquisition with respect
to the securities of Wendy’s.
     Section 3.02. Stop Order. Each Shareholder agrees that it shall authorize
and request Wendy’s to notify its transfer agent that there is a stop transfer
order with respect to all of the Subject Shares and that this Agreement place
limits on the voting of the Subject Shares.
     Section 3.03. Documentation and Information. Each Shareholder (i) consents
to and authorizes the publication and disclosure by Triarc and Wendy’s and their
affiliates of its, his or her identity and holding of Subject Shares and the
nature of its, his or her commitments and obligations under this Agreement in
any announcement or disclosure required by the SEC or other Governmental Entity,
the Merger Agreement, or any other disclosure document in connection with the
transactions contemplated by the Merger Agreement or this Agreement, and (ii)
agrees promptly to give to Triarc and Wendy’s any information it may reasonably
require for the preparation of any such disclosure documents; provided that, to
the extent practicable, each such Shareholder shall have a reasonable
opportunity to review and comment on any such announcement or disclosure prior
to its publication, filing or disclosure. Each Shareholder agrees to promptly
notify Triarc and Wendy’s of any required corrections with respect to any
written information supplied by it specifically for use in any such disclosure
document, if and to the extent that any shall have become false or misleading in
any material respect.
     Section 3.04. Additional Shares. In the event (i) of any stock dividend,
stock split, recapitalization, reclassification, combination or exchange of
shares of capital stock of Triarc on, of or affecting any Shareholder’s Subject
Shares or (ii) any Shareholder becomes the beneficial owner of any additional
shares of Triarc voting stock or other securities entitling the holder thereof
to vote or give consent with respect to the matters set forth in Section 1.01
hereof, then the terms of this Agreement shall apply to the shares of capital
stock or other securities of Triarc held by such Shareholder immediately
following the effectiveness of the events described in clause (1) or such
Shareholder becoming the beneficial owner thereof, as described in clause (ii),
as though they were such Shareholder’s Subject Shares hereunder. Each
Shareholder hereby agrees, while this Agreement is in effect, to notify Wendy’s
of the number of any new shares of Triarc voting stock acquired by such
Shareholder, if any, after the date hereof. No Shareholder executing this
Agreement who is or becomes during the term hereof a director or officer of
Triarc makes (or shall be deemed to have made) any agreement or understanding
herein in his or her capacity as such director or officer. Without limiting the
generality of the foregoing, each Shareholder signs solely in his, her or its
capacity as the record and/or beneficial owner, as applicable, of, or holder of
voting rights with respect to, the Subject Shares and nothing herein shall limit
or affect any actions taken by such Shareholder (or a designee of such
Shareholder) in his or her capacity as an officer or director of Triarc in
exercising his or her or Triarc’s or the Triarc Board of Directors’ rights in
connection with the Merger Agreement or otherwise. Subject to the foregoing,
until the Merger is consummated or this Agreement is terminated in accordance
with its terms, no

 



--------------------------------------------------------------------------------



 



Shareholder shall, nor shall such Shareholder permit any investment banker,
attorney or other advisor or representative of the Shareholder to, directly or
indirectly through another person, solicit, initiate or encourage, or take any
other action to facilitate, any inquiries or the making of any proposal that
constitutes, or may reasonably be expected to lead to, any Triarc Takeover
Proposal; provided that any action which is permitted by the Merger Agreement to
be taken by a shareholder in his or her capacity as a director or officer or
which is permitted hereby shall not be prohibited by the foregoing.
     Section 3.05. Standstill. The parties agree that if (i) the Merger
Agreement is terminated pursuant to Section 7.1(d) thereof or (ii) the Merger
does not occur as a result of the failure of the condition set forth in
Section 6.3(f) of the Merger Agreement, then for the period beginning on the
date of this Agreement and ending on the third anniversary of the date of the
termination of the Merger Agreement (the “Standstill Period”), except as
otherwise provided in this Agreement:
     (a) None of the Shareholders will, directly or indirectly, without the
prior written consent of the Board, (i) acquire, agree to acquire, propose, seek
or offer to acquire any securities or assets of Wendy’s or any of its
subsidiaries, any warrant or option to purchase such securities or assets, any
security convertible into any such securities, or any other right to acquire
such securities, other than the purchase by any Shareholder of any such
securities that were owned on the date hereof by any other person that was a
member of a “group” (within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) with any Shareholder with
respect to the Company on the date hereof, (ii) enter, agree to enter, propose,
seek or offer to enter into any merger, share exchange, exchange offer,
liquidation, dissolution, business combination, recapitalization, restructuring,
or other extraordinary transaction involving Wendy’s or any of its subsidiaries,
(iii) make, or in any way participate or engage in, any solicitation of proxies
or consents to vote, or seek to advise or influence any person with respect to
the voting of, any voting securities of Wendy’s, other than any voting rights
pursuant to the Agreement, dated as of November 4, 2005 by and among Sandell
Asset Management Corp and Trian Fund Management, L.P., and any amendments
thereto, (iv) form, join or in any way participate in a “group” (as defined in
Section 13(d)(3) of the Exchange Act) with respect to any voting securities of
Wendy’s, other than any Shareholder’s participation in a group with a member
that was a member of a “group” (as defined in Section 13(d)(3) of the Exchange
Act) on the date hereof with such Shareholder with respect to Wendy’s, (v) call,
request the calling of, or otherwise seek or assist in the calling of a special
meeting of the shareholders of Wendy’s, (vi) call, request the calling of, or
otherwise seek or assist in the calling of a special meeting of the shareholders
of Wendy’s, (vii) seek to make, or make, a stockholder proposal at any meeting
of the stockholders of Wendy’s or make a request for a list of Wendy’s’
stockholders or otherwise acting alone, or in concert with others, seek to
control or influence the governance or policies of Wendy’s, (viii) disclose any
intention, plan or arrangement prohibited by the foregoing, or (ix) advise,
assist or encourage or enter into any discussions, negotiations, agreements or
arrangements with any other persons, other than officers, directors, partners,
members, employees, advisors (including without limitation, financial and legal
advisors and accountants) and representatives with respect to the foregoing.
Each Shareholder further agrees that during

 



--------------------------------------------------------------------------------



 



the Standstill Period it will not, directly or indirectly, without the prior
written consent of the Board, (a) make any request directly or indirectly, to
amend or waive any provision of this paragraph (including this sentence), or
(b) take any action that would require Wendy’s to make a public announcement
regarding the possibility of a business combination, merger or other type of
transaction described in this paragraph. Notwithstanding the foregoing, nothing
in this Section 3.06 shall be deemed to in any way restrict or limit the ability
of (i) the Shareholders to discuss any matter confidentially with Wendy’s, the
Board or any of its members, (ii) the Shareholders to take any action required
by applicable law (whether or not otherwise restricted by this Section 3.06),
(iii) the Shareholders to communicate, on a confidential basis, with attorneys,
accountants or financial advisors (excluding any such advisor who has taken any
action that if taken by the Shareholders would violate this Section 3.06),
(iv) Sandell Asset Management Corp. or any of its affiliates to effect a sale or
acquisition with respect to the securities of Wendy’s or (v) the Shareholders to
effect a sale with respect to the securities of Wendy’s.
     Section 3.06. Standstill Termination. Section 3.05 shall be null and void
and of no force or effect upon the earliest to occur of any of the following
(each, a “Termination Event”), provided that (i) a Termination Event shall not
relieve any Shareholder of any liability for breaches of the preceding paragraph
occurring prior to such Termination Event and (ii) no Termination Event shall
occur as a result of an event described in paragraphs (a) through (e) below
resulting from a breach of this Agreement:
     (a) the execution by Wendy’s or one of its subsidiaries of a definitive
agreement with a third party and the transactions provided for in such agreement
would result in any other person or group (as defined in Section 13(d)(3) of the
Exchange Act) acquiring or entering into a definitive agreement (approved by the
Board) to acquire beneficial ownership of more than 50% of the outstanding
voting securities of Wendy’s or assets of Wendy’s or its subsidiaries
representing more than 50% of the consolidated earning power of Wendy’s and its
subsidiaries (a “Business Combination”);
     (b) any other person or group (as defined in Section 13(d)(3) of the
Exchange Act) acquires beneficial ownership of more than 50% of the outstanding
voting securities of the Company or assets of the Company or its subsidiaries
representing beneficial ownership of more than 50% of the consolidated earning
power of the Company and its subsidiaries;
     (c) the commencement by any other person or group (as defined in
Section 13(d)(3) of the Exchange Act), other than by one or more of a
Shareholder’s affiliates, of a bona fide tender or exchange offer to acquire
beneficial ownership of more than 50% of the outstanding voting securities of
Wendy’s (a “Tender Offer”);
     (d) any merger, consolidation, share exchange, recapitalization or other
business combination, the effect of which would result in the current
shareholders of Wendy’s failing to own a majority of the outstanding shares of
the surviving company; and

 



--------------------------------------------------------------------------------



 



     (e) any liquidation, dissolution or sale of all or substantially all of the
assets of Wendy’s, in each case that is subject to Wendy’s shareholder approval.
     Section 3.07. Certain Director Matters. The Shareholders hereby acknowledge
that Messrs. Rothschild and Oran have submitted their resignation from the
Board, which shall be effective, without further action, immediately upon the
earlier of (i) termination of the Merger Agreement pursuant to Section 7.1(d)
thereof or (ii) termination of the Merger Agreement as a result of the failure
of the condition set forth in Section 6.3(f) thereof.
ARTICLE 4
MISCELLANEOUS
     Section 4.01. Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given when delivered in
person, by facsimile, receipt confirmed, or on the next Business Day when sent
by overnight courier or on the second succeeding Business Day when sent by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified by like notice):
     if to Wendy’s to:
Wendy’s International, Inc.
One Dave Thomas Blvd.
Dublin, Ohio 43017
Telecopy:
Attention: General Counsel
     with a copy to:
Akin Gump Strauss Hauer & Feld LLP
Robert S. Strauss Building
1333 New Hampshire Avenue, NW
Washington, DC 20036
Telecopy: (202) 887-4288
Attention: Rick L. Burdick, Esq.
                 J. Steven Patterson, Esq.
     and with a copy to counsel for the Special Committee:
Baker & Hostetler LLP
3200 National City Center
1900 East 9th Street
Cleveland, Ohio 44114-3485
Telecopy: (216) 696-0740

 



--------------------------------------------------------------------------------



 



Attention: Robert A. Weible, Esq.
                 Matthew A. Tenerowicz, Esq.
if to any Shareholder, to him or her at the address specified on Annex I, with a
copy to:
Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, New York 10281
Facsimile: (212) 504-6666
Attention: Dennis J. Block, Esq.
     Section 4.02. Further Assurances. Each Shareholder shall, from time to
time, execute and deliver, or cause to be executed and delivered, such
additional or further transfers, assignments, endorsements and other instruments
as Wendy’s may reasonably request to carry out the transactions contemplated by
this Agreement.
     Section 4.03. Termination.
     (a) Except for the provisions set forth in Section 3.05 and 3.06 of this
Agreement, this Agreement shall terminate automatically, without any notice or
other action by any Person, upon the earlier of (i) the termination of the
Merger Agreement in accordance with its terms and (ii) the Effective Time.
     (b) In the event of the termination of this Agreement pursuant to this
Section 4.03, this Agreement shall become void and of no effect with no
liability on the part of any party hereto; provided, however, no such
termination shall relieve any party hereto from any liability for any material
breach of this Agreement occurring prior to such termination.
     Section 4.04. Survival of Representations and Warranties. The
representations and warranties contained herein and in any certificate or other
writing delivered pursuant hereto shall not survive the Effective Time.
     Section 4.05. Amendments and Waivers.
     (a) Any provision of this Agreement may be amended or waived if such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each party to this Agreement and Triarc or, in the case of a waiver, by each
party against whom the waiver is to be effective and Triarc.
     (b) No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by applicable Law.

 



--------------------------------------------------------------------------------



 



     Section 4.06. Expenses. Except as otherwise provided herein or in the
Merger Agreement, all costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.
     Section 4.07. Binding Effect; Intended Third Party Beneficiary; Assignment;
.
     (a) The provisions of this Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors, heirs,
personal representatives, administrators, executors and permitted assigns. No
provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations or liabilities hereunder upon any Person other than the
parties hereto and their successors, heirs, personal representatives,
administrators, executors and permitted assigns; provided that, Triarc is an
intended third party beneficiary of, with the right to enforce, the obligations
of the Shareholders under this Agreement.
     (b) No party may assign, delegate or otherwise transfer any of its rights
or obligations under this Agreement without the consent of each other party
hereto.
     Section 4.08. Governing Law; Jurisdiction. This Agreement is for the
benefit of and may be enforced by the Shareholders and Wendy’s and its and their
respective directors, officers, shareholders, affiliates, employees and agents
and be governed by and construed in accordance with Ohio law without regard to
conflicts of law principles. The Shareholders and Wendy’s also hereby
irrevocably and unconditionally consent to submit to the exclusive jurisdiction
of the courts of the State of Ohio and of the United States of America located
in the State of Ohio for any actions, suits or proceedings arising out of or
relating to this Agreement and the transactions contemplated hereby. The
Shareholders and Wendy’s also agree not to commence any action, suit or
proceeding arising out of or relating to this Agreement except in such courts
and that service of any process, summons, notice or document by U.S. registered
mail to your address as set forth above shall be effective service of process
for any action, suit or proceeding brought against you in any such court. The
Shareholders and Wendy’s hereby irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of or relating to this Agreement and the transactions contemplated hereby in the
courts of the State of Ohio and of the United States of America located in the
State of Ohio, and irrevocably and unconditionally waive and agree not to plead
or claim in any such court that any action, suit or proceeding brought in any
such court has been brought in an inconvenient forum.
     Section 4.09. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
     Section 4.10. Counterparts: Effectiveness. This Agreement may be executed
in two or more consecutive counterparts (including by facsimile), each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same

 



--------------------------------------------------------------------------------



 



instrument, and shall become effective when one or more counterparts have been
signed by each of the parties and delivered (by telecopy or otherwise) to the
other parties.
     Section 4.11. Entire Agreement. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter of this Agreement
and supersedes all prior agreements and understandings, both oral and written,
among the parties with respect to its subject matter.
     Section 4.12. Severability. Any term or provision of this Agreement which
is invalid or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the sole extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remainder of such term or provision or
the remaining terms and provisions of this Agreement in any jurisdiction. If any
provision of this Agreement is so broad as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable.
     Section 4.13. Specific Performance. The parties hereto agree that
irreparable damage would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached, and that there would not be an adequate remedy at law for
money damages in such event. Accordingly, it is agreed that the parties hereto
shall be entitled to specific performance and injunctive and other equitable
relief to prevent breaches or threatened breaches of this Agreement or to
enforce specifically the performance of the terms and provisions hereof, without
the need to post bond or other security, in addition to any other remedy to
which they are entitled at law or in equity.
     Section 4.14. Shareholder Obligations Several and not Joint. The
obligations of each Shareholder hereunder shall be several and not joint, and no
Shareholder shall be liable for any breach of the terms of this Agreement by any
other Shareholder. The failure of any Shareholder to execute and deliver this
Agreement shall in no way affect the obligations of any other Shareholder
hereunder.
     Section 4.15. Interpretation. When a reference is made in this Agreement to
a Section, such reference shall be to a Section of this Agreement unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes,” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”
     Section 4.16. No Presumption Against Drafter. Each of the parties hereto
has jointly participated in the negotiation and drafting of this Agreement. In
the event of an ambiguity or a question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by each of the parties hereto
and no presumptions or burdens of proof shall arise favoring any party hereto by
virtue of the authorship of any of the provisions of this Agreement.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

            WENDY’S INTERNATIONAL, INC.
      By:   /s/ Kerrii B. Anderson       Name:   Kerrii B. Anderson      
Title:   Chief Executive Officer and President       TRIAN PARTNERS MASTER FUND,
L.P.

By:   Trian Partners GP, L.P., its general partner

By:   Trian Partners General Partner, LLC, its general
partner
      By:   /s/ Peter W. May       Name:   Peter W. May       Title:   Member  
    TRIAN PARTNERS GP, L.P.
      By:   /s/ Peter W. May       Name:   Peter W. May       Title:   Member  
    TRIAN PARTNERS, L.P.

By:   Trian Partners GP, L.P., its general partner

By:   Trian Partners General Partner, LLC, its general
partner
      By:   /s/ Peter W. May       Name:   Peter W. May       Title:   Member  
 

[Signature Page of Voting Agreement]

 



--------------------------------------------------------------------------------



 



            TRIAN PARTNERS PARALLEL FUND I, L.P.

By:   Trian Partners GP, L.P., its general partner

By:   Trian Partners General Partner, LLC, its general
partner
      By:   /s/ Peter W. May       Name:   Peter W. May       Title:   Member  
    TRIAN PARTNERS PARALLEL FUND II, L.P.

By:   Trian Partners GP, L.P., its general partner

By:   Trian Partners General Partner, LLC, its general
partner
      By:   /s/ Peter W. May       Name:   Peter W. May       Title:   Member  
    TRIAN FUND MANAGEMENT, L.P.

By:   Trian Fund Management GP, LLC, its general
partner
      By:   /s/ Peter W. May       Name:   Peter W. May        Title:   Member  
 

[Signature Page of Voting Agreement]

 



--------------------------------------------------------------------------------



 



ANNEX I
Record or Beneficial Ownership of the Voting Shares

                  Shares of             Voting Stock Directly   Warrants/Options
to   Notes Exchangeable Shareholder   Beneficially Owned   Acquire Voting Stock
  for Voting Stock
Trian Partners Master Fund, L.P.
  3,261,527 Shares   0   0
Trian Partners GP, L.P.
  5,958 Shares   0   0
Trian Partners, L.P.
  952,519 Shares   0   0
Trian Partners Parallel Fund I, L.P.
  135,712 Shares   0   0
Trian Partners Parallel Fund II, L.P.
  30,751 Shares   0   0
Trian Fund Management, L.P.
  251,320 Shares   0   0

 